DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed August 11, 2022. Claims 1-3, 5, 8, 9, and 15 have been cancelled without prejudice.  Claims 4, 6, 7, 10-14, and 16-23 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 4, 6, 7, 10-14, and 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 10 and dependent claims 4, 6, 7, 11-14, and 16-22, the closest prior art references, Chen (US 2015/0077646 A1), Hsieh et al. (US 2017/0083123 A1), Ye et al. (US 2013/0105294 A1), and  Aufderheide et al. (US 2005/0083307 A1), fail to disclose, either singly or in combination, all of the limitations of claim 10, including the combination of limitations, “wherein the device further comprises a touchpad, wherein the touchpad and the composite membrane are stacked on the light emitting surface side of the display module in sequence.”
In regard to independent claim 23 and dependent claims 24-27, the closest prior art references, Chen (US 2015/0077646 A1), Hsieh et al. (US 2017/0083123 A1), Ye et al. (US 2013/0105294 A1), and  Aufderheide et al. (US 2005/0083307 A1), fail to disclose, either singly or in combination, all of the limitations of claim 23, including the combination of limitations, “ a display region and a non-display region around the display region; and a second ink layer and a second composite membrane, wherein the second ink layer is disposed in the non-display region and the second composite membrane is disposed in the display region; and wherein the second ink layer and the display module are disposed on a same side of the composite membrane, and the second composite membrane is disposed between the display module and the composite membrane.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871